UNITED STATES DISTRICT COURT F I L E D

FOR THE DISTRICT OF COLUMBIA AUG 2 3 2011
0\ k, U.S. District_& BankruDiCl{
CoEits for the Distnct of Co|umb\@

BRUD ROSSMANN, )
)

Plaintiff, )

)

v. ) Civil Action No.

)

U.S. ATTORNEY GENERAL, et al., )
)

Defendants. )   8
MEMORANDUM OPINION

This matter is before the Court on plaintiff s application to proceed in forma pauperis and
pro se complaint. F or the reasons discussed below, the complaint will be dismissed as frivolous.

Plaintiff, a former federal employee and applicant to the Witness Protection Program,
alleges that methamphetamine was trafficked by and through the Departments of Defense and
Justice, and that the drug was administered to him without his consent in the course of a medical
research project Among other relief, plaintiff demands damages of $100 million and injunctive
relief to halt this medical research.

The Court must dismiss a complaint if it is frivolous, malicious, or fails to state a claim
upon which relief can be granted. 28 U.S.C. § l9l5(e)(2)(B)(i). In Neitzke v. Wz`lliams, 490 U.S.
319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only
claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of

cases whose factual contentions are clearly baseless. ld. at 328. The Court has the discretion to

decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged
are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

Mindful that a complaint filed by a pro se litigant is held to a less stringent standard than
that applied to a formal pleading drafted by a lawyer, see Haines v. Kerner, 404 U.S. 5l9, 520
(1972), the Court concludes that the factual contentions of the plaintiff’ s complaint are baseless
and wholly incredible. For this reason, the complaint is frivolous and must be dismissed. See 28
U.S.C. § l9l5(e)(2)(B)(i).

A separate Order accompanies this Memorandum Opinion.

T